Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00385-CR

                                Chico Warn-Her DYKE,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR1065
                      Honorable Mary D. Roman, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d), 37.1.

      SIGNED July 23, 2014.


                                            _____________________________
                                            Karen Angelini, Justice